EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/09/2022. Claims 24-43 are pending.
Response to Arguments
Applicant’s arguments filed 05/09/2022 with respect to amended claims 24, 39, and 43 have been fully considered and are persuasive. Examiner agrees Price fails to disclose or suggest the orientation sensing assembly is configured to alter the angle based on whether the right handed profile or the left handed profile is utilized as recited in amended claim 24, first and second orientations are offset by an angle wherein the orientation sensing assembly is configured to alter the angle based on an initial angular grasping position as recited in amended claim 39, and the sensor is configured to alter an angle between the first orientation and the second orientation based on whether a right handed profile or a left handed profile is used as recited in amended claim 43. Therefore, the 102(a)(1) rejection of claims 24-26, 29-32, and 35-43 has been withdrawn. 
Applicants arguments with respect to the 112(f) interpretation of “an activation member” in claims 24, 39, and 43 and “an orientation sensing assembly” in claims 24 and 39 have been considered but are not persuasive. The terms “means” or “step” are not required to treat the limitations under 112(f). The terms “member” and “assembly” do not provide sufficient structure for performing an activation function or an orientation sensing function, respectively. Therefore, the interpretation is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an activation member” in claims 24, 39, and 43 and “an orientation sensing assembly” in claims 24 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [00065] discloses the activation member comprises an activation button 326. Paragraph [00066] discloses the orientation sensing assembly comprises a sensor 328, such as an accelerometer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 24-43 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 24-38, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an orientation sensing assembly configured to utilize a right handed profile and a left handed profile, wherein the orientation sensing assembly is configured to detect a first orientation of the body and a second orientation of the body, wherein the first orientation and the second orientation are offset by an angle, wherein the orientation sensing assembly is configured to alter the angle based on whether the right handled profile or the left handed profile is utilized, wherein the end effector is configured to be activated in a first activation mode in response to actuation of the activation member when the orientation sensing assembly detects the body in the first orientation, and wherein the end effector is configured to be activated in a second activation mode in response to actuation of the activation member when the orientation sensing assembly detects the body in the second orientation.
Regarding claims 39-42, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an orientation sensing assembly configured to detect a first orientation of the body and a second orientation of the body, wherein the first orientation and the second orientation are offset by an angle, wherein the orientation sensing assembly is configured to alter the angle based on an initial angular grasping position, wherein the end effector is configured to be activated in a first activation mode when the orientation sensing assembly detects the body in the first orientation, and wherein the end effector is configured to be activated in a second activation mode when the orientation sensing assembly detects the body in the second orientation.
Regarding claim 43, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a sensor configured to detect the body in a first orientation and a second orientation, wherein the second orientation is angularly offset from the first orientation, wherein the sensor is configured to alter an angle between the first orientation and the second orientation based on whether a right handed profile or a left handed profile is used, wherein the end effector is configured to be activated in the first activation mode in response to actuation of the activation member when the sensor detects the body in the first orientation, and wherein the end effector is configured to be activated in the second activation mode in response to actuation of the activation member when the sensor detects the body in the second orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 20, 2022